Citation Nr: 1036412	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-10 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for injuries to include C-5 
quadriplegia sustained in a motor vehicle accident.  


REPRESENTATION

Veteran represented by:  Thomas Andrews, Attorney at Law

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1988 to October 1991.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in July 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.  At the hearing, the Veteran submitted 
additional evidence to include forensic articles and a statement 
of his ex-wife, which was accompanied by a waiver of initial RO 
consideration of the evidence in accordance with 38 C.F.R. 
§ 20.1304.  

The reopened claim of service connection for injuries including 
C-5 quadriplegia sustained in a motor vehicle accident is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO.


FINDINGS OF FACT

1.  In an administrative decision in January 1994, the RO denied 
the claim of service connection for C-5 quadriplegia, multiple 
trauma, residuals of an auto accident; after the Veteran was 
notified of the adverse determination and of his procedural and 
appellate rights in January 1994, he appealed the decision but 
failed to perfect his appeal in a timely manner so that the 
administrative decision became final by operation law based on 
the evidence of record at the time. 




2.  The additional evidence presented since the administrative 
decision in January 1994 by the RO, denying service connection 
for injuries to include C-5 quadriplegia sustained in a motor 
vehicle accident, relates to an unestablished fact necessary to 
substantiate the claim of service connection.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim 
of service connection for injuries to include C-5 quadriplegia 
sustained in a motor vehicle accident.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

As the application to reopen the claim of service connection for 
injuries to include C-5 quadriplegia sustained in a motor vehicle 
accident is favorable to the Veteran, no further action is 
required to comply with the VCAA. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In an administrative decision in January 1994, the RO denied 
service connection for C-5 quadriplegia, multiple trauma, 
residuals of an auto accident, on the basis that the injuries 
sustained by the Veteran in November 1989 were not in the line of 
duty but due to willful misconduct.  The RO cited a military 
investigator's findings that at the time of the auto accident the 
Veteran was intoxicated, was traveling at an excessive speed, and 
was operating a car not properly registered or inspected.  

In a letter, dated in January 1994, the RO notified the Veteran 
of the adverse determination and of his procedural and appellate 
rights.  The notice included the Veteran's right to appeal the 
adverse determination by notifying the RO of his intention within 
one year from the date of the letter.  The Veteran initiated an 
appeal of the January 1994 administrative decision with the 
filing of a notice of disagreement following which the RO sent 
him a statement of the case, but as notified by the RO in March 
1995 he failed to file a timely substantive appeal in order to 
perfect his appeal.  See 38 C.F.R. § 20.302(b).  The 
administrative decision by the RO in January 1994 therefore 
became final by operation of law, except the claim may be 
reopened if new and material evidence is presented.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the administrative decision 
in January 1994 is summarized as follows.  The service records 
shows that the Veteran served on active duty from January 1988 to 
October 1991.  The service treatment records show that in 
November 1989, while stationed in Germany, the Veteran sustained 
numerous injuries to include C-5 quadriplegia as the result of a 
motor vehicle accident.  The service department records included 
a line of duty investigative report, which determined that the 
injuries sustained by the Veteran while operating a motor vehicle 
while intoxicated and at an excessive speed for the road 
conditions were not in the line of duty as the injuries were due 
to his misconduct.  The investigative report included copies of 
numerous witness statements.  The Veteran appealed the line of 
duty determination, which was denied.  A Medical Board found that 
the Veteran's continuance on active duty was medically 
contraindicated, and although the Veteran appealed the original 
findings, the recommendation of the Medical Board were confirmed 
in October 1990.  

Current Claim to Reopen

As the unappealed administrative decision in January 1994 by the 
RO became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 U.S.C.A. § 
5108.

As the Veteran's application to reopen the claim was received in 
April 2007, the current regulatory definition of new and material 
evidence applies.

"New evidence" means existing evidence not previously submitted 
to agency decision makers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The additional pertinent evidence presented since the 
administrative decision in January 1994 includes copies of the 
military line of duty investigation materials and determination, 
a copy of the February 1994 decision of the Board for Correction 
of Military Records of the Department of the Army, medical 
treatment reports dated in 1990, a copy of a journal kept by the 
Veteran's mother in the days and weeks following the Veteran's 
motor vehicle accident in November 1989, hearing testimony of the 
Veteran, forensic articles, and statements of the Veteran, his 
mother, and his ex-wife.  

Analysis

The additional copies of the line of duty investigation materials 
and determination are duplicate records and therefore are not 
new.  As for the February 1994 decision of the Board for 
Correction of Military Records of the Department of the Army, it 
does not raise a reasonable possibility of substantiating the 
claim as the determination denied the Veteran's appeal to have 
his military records changed to reflect that his injuries were 
incurred in the line of duty and not the result of his own 
misconduct. 


Such a determination was made previously by military authorities, 
and records of that determination was previously considered by 
the RO.  Further, the medical records of treatment for his 
injuries are essentially duplicative of the service treatment 
records previously of record and already considered by the RO, so 
the records are not new and material.  Also, the forensic 
articles, pertaining to the toxicology of ethyl alcohol and the 
testing for and effects of varying levels of blood alcohol 
concentration, do not raise a reasonable possibility of 
substantiating the claim because the articles do not refer to the 
Veteran's particular case or is there any competent medical 
opinion regarding the Veteran that cites to such articles.  

However, the copy of a journal kept by the Veteran's mother in 
the days and weeks following the Veteran's motor vehicle accident 
in November 1989, the Veteran's hearing testimony, and the 
statements of the Veteran, his mother, and his ex-wife do 
constitute new and material evidence because the statements and 
testimony do relate to the unestablished fact necessary to 
substantiate that the Veteran's injuries may not have been the 
result of misconduct on the part of the Veteran and thus may be 
deemed in the line of duty.  The statements and testimony were 
not of record at the time of the RO's decision in January 1994, 
and the evidence is presumed to be credible for the purposes of 
determining whether new and material evidence has been presented.  

For example, the journal entries are contemporaneous with the 
accident and its aftermath, and a couple of entries refer to the 
Veteran's recall of the accident as having been precipitated by 
sliding on ice in the roadway and to a witness noting that the 
roads were icy on the night of the accident.  One entry, as well 
as in a separate statement, the Veteran's mother referred to the 
line of duty investigation as possibly having been tainted, as 
witnesses were allegedly told what to write in sworn statements.  
In a separate statement, the Veteran's mother alleged that the 
documentation that the military police had as to the blood 
alcohol level on the night of the accident did not "coordinate" 
with that of the hospital in that the military police data was 
far in excess of that compared with the data from the hospital.  

In her statement, the Veteran's ex-wife recalled that the Veteran 
drank beer only, and that he stopped drinking many hours prior to 
the accident.  She also commented that she was never asked to 
provide a statement for the military line of duty investigation.  
In his statements and testimony, the Veteran too also remarked 
that he was not asked to provide a statement in regard to the 
accident.  He detailed the circumstances surrounding the 
accident, as well as the events that preceded the accident.  He 
testified that he stopped drinking beer about 5 pm before the 
accident after 9 pm, that he was not intoxicated at the time he 
got into his car on the night of the accident, that he did not 
believe he drove at a speed that was excessively over the limit, 
and that he hit ice before his car skidded into a guardrail and 
flipped over.  

As this evidence is new and material, the claim of service 
connection for injuries to include C-5 quadriplegia sustained in 
a motor vehicle accident is reopened.  


ORDER

As new and material evidence has been presented, the claim of 
service connection for injuries to include C-5 quadriplegia 
sustained in a motor vehicle accident is reopened, and to this 
extent only the appeal is granted.    


REMAND

Prior to considering the claim of service connection for injuries 
to include C-5 quadriplegia sustained in a motor vehicle accident 
on the merits, under the duty to assist additional evidentiary 
development is needed.  

The Veteran asserts that the icy road conditions on the night of 
the accident were the proximate cause of his injuries and not 
willful misconduct due to driving impaired or to excessive speed.  


In this regard, the actual laboratory report on the blood alcohol 
level on the night of the accident was not included in the line 
of duty investigative, and there is no information as to how the 
blood alcohol level was obtained. 

Also, the records of the initial hospitalization at a German 
hospital immediately following the have not been obtained. 
  
Accordingly, the case is REMANDED for the following action:

1.  Ask to the Veteran to either submit or 
authorize VA to obtain on his behalf, the 
records from Leopoldina Hospital in 
Schweinfurt, Germany, for treatment of his 
injuries in November and in December 1989.  
If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

2.  Request from the appropriate custodian 
of federal records, additional records, 
pertaining to the line of duty 
investigation of the Veteran's motor 
vehicle accident in November 1989, 
specifically, any records pertaining to 
the testing of the Veteran's blood alcohol 
and any records pertaining to the 
determination of the speed of the vehicle 
at the time of the accident.  If the 
records do not exist or further efforts to 
obtain the records would be futile, notify 
the Veteran in accordance with 38 C.F.R. § 
3.159(e).

3.  After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnished the Veteran and his attorney a 
supplemental statement of the case and 
return the case to the Board





The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be  handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


